Form ntcabuse

                                   UNITED STATES BANKRUPTCY COURT


Western District of Washington

                                             Case No.: 18−12299−CMA
                                                    Chapter: 7
                                            Judge: Christopher M Alston

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Jason L Woehler
   1920−A E. Spruce St
   Seattle, WA 98122
Social Security / Individual Taxpayer ID No.:
   xxx−xx−5789
Employer Tax ID / Other nos.:


                                      STATEMENT OF PRESUMED ABUSE



The United States Trustee has reviewed the materials filed by the debtor and has determined that the debtor's case is
presumed to be an abuse under section 707(b). Filed by Hilary Bramwell Mohr on behalf of United States Trustee.
(Mohr, Hilary)

Dated: 11/5/18
                                                            United States Trustee




        Case 18-12299-CMA           Doc 89      Filed 11/02/18       Ent. 11/02/18 16:11:32         Pg. 1 of 1
